COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-14-00850-CV
Style:                    In re State Farm Lloyds, Antone Eugene Jones, and Gregory Latty
Date motion filed*:       November 10, 2014
Type of motions:          Unopposed Motion for Extension of Time to File Response
                          to Petition for Writ of Mandamus
Parties filing motions: Real Party in Interest
Document to be filed:     Response

Ordered that motion is:

          Granted
               If document is to be filed, document due: December 10, 2014
                     No further extensions of time will be granted absent extraordinary
                      circumstances.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          The unopposed motion to abate this case is denied, but the alternative motion for
          extension of time to file response to petition for writ of mandamus is granted, but
          counsel is warned that no further extensions will be granted absent extraordinary
          circumstances.

Judge’s signature: /s/ Justice Laura C. Higley
                   


Date: November 13, 2014




November 7, 2008 Revision